Citation Nr: 0708449	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chest disability.


REPRESENTATION

Veteran represented by:	D. G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
entitlement to service connection for chest pains.

In May 2002, the veteran testified before a Veterans Law 
Judge at a videoconference hearing.  A transcript of the 
hearing is of record.

In an April 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2006 
decision, the Court vacated the Board's decision and remanded 
the appeal for readjudication.

While the appeal was pending at the Court, the Veterans Law 
Judge who held the videoconference hearing retired.  In 
February 2007, the Board issued a letter to the veteran's 
representative informing him of this circumstance and that 
the veteran had a right to a new hearing before the Veterans 
Law Judge that would decide his case.  See 38 U.S.C.A. § 
7107(c) (West 2002).  He was requested to inform the Board of 
his wishes and was informed that, if he did not respond 
within 30 days, the Board would assume he does not want an 
additional hearing.  As no response has been received, the 
Board will assume that the veteran does not want another 
hearing.  

It appears the veteran has filed a claim pertaining to 
headaches resulting from a fall in June 2003 at a VA 
hospital.  There is no indication in the record of a final 
decision on this issue.  Thus, the matter is referred to the 
RO for clarification and any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

REMAND

In the September 2006 decision, the Court indicated that the 
Board needed to schedule an examination, obtain a medical 
opinion, or explain why such is not necessary with respect to 
this claim.  The Court noted that the medical evidence 
established a current disability (scarring of the lungs) and 
an in-service event (gas chamber training).  The Court noted 
that letters from private physicians in April 2001 and May 
2002 indicated the physicians were unsure of a relationship 
between his claimed condition and gas chamber training, not 
that there was no relationship.  The Court pointed out that 
the third prong of 38 C.F.R. § 3.159(c)(4) establishes a low 
threshold.  

The Board notes the veteran reported occasional chest pain 
and a history of frequent upper respiratory infections on his 
pre-induction examination in January 1970.  Physical 
examination was normal.  He was treated for an acute upper 
respiratory infection in February 1971.  On separation 
examination he denied having pain or pressure in his chest, 
and physical examination was again normal. 

In light of the above, the Board finds that remand is 
necessary to schedule the veteran for a VA examination to 
determine the nature and etiology of any respiratory 
disorder, claimed as chest pain.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or effective 
date for the disability on appeal.  Thus, corrective notice 
can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for a lung disorder or 
chest pain since May 2002.  After securing 
the necessary release, the RO should obtain 
these records.  

3.  Thereafter, the RO should schedule the 
veteran for a VA pulmonary examination by 
specialist to determine the nature, 
extent, and etiology of any respiratory 
disability, claimed as chest pain.  The 
veteran's claims file must be made 
available to and reviewed by the 
physician.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  If a respiratory disability is 
found, the physician, based on examination 
findings, sound medical principles, and 
the claims file, including service medical 
records, should provide an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability) that the current disability 
is related to active service, to include 
exposure to tear gas.  The physician 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

